Citation Nr: 0600715	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2000 and in September 
2004, the Board remanded the case for further evidentiary 
development. 

In September 2001, the veteran and his wife testified before 
an RO Decision Review Officer in connection with this appeal.  
The hearing transcript is of record. 

In a statement received in November 2004, the veteran stated 
that he was given the wrong medication by VA and it caused 
him to fall and injury his face.  If the veteran wishes to 
file a claim for compensation for disability caused by VA 
treatment, he should do so with specificity at the RO.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his alleged stressors remain uncorroborated.

2.  Current medical evidence indicates the veteran's 
psychiatric problems are most likely attributable to pre-
service psychiatric trauma.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - PTSD.  As an initial matter, the Board 
concedes that a PTSD diagnosis is in effect.  See February 
1999 VA psychologist's consultation records.  As this basic 
criterion seems to be met, the Board's focus is not upon this 
aspect of the claim.  See 38 C.F.R. § 3.304(f) (2005).  

Rather, the crux of this claim is whether the record presents 
an adequately corroborated in-service PTSD stressor that 
could support the diagnosis.  Id.  The importance of a 
corroborated stressor and the veteran's own responsibility in 
supplying VA with information as to an in-service stressor 
adequate to enable meaningful research were stressed by the 
RO, and by the Board, in its 2000 and 2004 remand orders.  
Given the lack of a corroborated in-service stressor, a 
cornerstone requirement, to date, the Board need not discuss 
in detail the related issue of whether the PTSD diagnosis 
itself is adequate.  (The law, however, does provide:  "Just 
because a physician or other health professional accepted 
appellant's description of his . . . experiences as credible 
and diagnosed the appellant as suffering from PTSD does not 
mean the [Board is] required to grant service connection for 
PTSD."  See Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).)  

Here, VA must necessarily focus upon adequate verification of 
the claimed stressor because the record does not show 
engagement in combat against the enemy.  If the evidence 
establishes combat activity and the claimed stressor is 
related thereto, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of such service, then the veteran's lay 
testimony alone may establish the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

A determination as to whether a claimant is a combat veteran 
is significant in a PTSD claim because he is entitled to have 
his lay stressor allegation accepted, without corroboration, 
if he engaged in combat.  See Gaines v. West, 11 Vet. App. 
353 (1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) said: 

"[w]here it is determined, through recognized 
military citations or other supportive 
evidence, that the veteran was engaged in 
combat with the enemy and the claimed 
stressors are related to such combat, [his] 
lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that [his] testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must find that the veteran 
engaged in combat with the enemy.  See Zarycki. 

If the claimed stressor is related to combat, service 
department evidence that a veteran engaged in combat or that 
he was awarded a combat-specific medal or citation, will be 
accepted, in the absence of contrary evidence, as conclusive 
evidence of a stressor.  "Credible supporting evidence" of 
a non-combat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the requirement of "credible supporting evidence" 
means that "the appellant's [uncorroborated] testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

Corroboration of alleged stressors involves issues of 
credibility.  Credibility is an adjudicative, as opposed to a 
medical, determination.  The Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  It must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
favorable evidence.  Equal weight is not assigned to each 
piece of evidence in the record; not every piece of evidence 
has the same probative value, and the Board is not required 
to accept an uncorroborated account of service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The veteran's basic contention, as reported in numerous 
written statements and at the RO hearing, is that he 
witnessed traumatic incidents like gruesome deaths and injury 
to soldiers and civilian Koreans as a driver working in the 
frontlines delivering food, clothing, and supplies to U.S. 
troops in the Korean War.  He contends that this activity is 
combat activity, or, in the alternative, that it should be 
deemed combat activity.  

Here, first and foremost, combat service is not shown based 
upon receipt of 
combat-specific awards, such as Combat Infantryman Badge, 
Purple Heart Medal, or Bronze Star Medal with a "V" device 
for valor in combat.  According to DD Form 214, the veteran 
received the Korean Service Medal with two bronze service 
stars (but not with a "V" device), United Nations Service 
Medal, National Defense Service Medal, and Good Conduct 
Medal.  None of these awards is a combat citation.

The Board acknowledges the veteran's recent statement in 
November 2004 that he did not receive a Purple Heart Medal 
and does not recall reporting that he did.  Contrary to this 
statement, the record contains numerous prior instances in 
which the veteran explicitly reported receipt of a Purple 
Heart Medal for wounds sustained in combat.  See February 
1999 PTSD service connection claim ("I also received a 
Purple Heart due to injuries to my left arm, back and left 
leg.") and April 2000 VA Form 9 ("I am a combat veteran who 
received the Purple Heart.").  Further, print-outs of 
electronic mail from a staffperson at Senator Trent Lott's 
office to the RO document the veteran's reported receipt of a 
Purple Heart Medal.  The U.S. Armed Services Center for Unit 
Records Research (USASCURR) wrote in November 2002 that U.S. 
Army casualty data does not list the veteran as wounded in 
action, as alleged.  This conclusion is entirely consistent 
with evidence in the record years before the receipt of the 
USASCURR's letter - the service medical and personnel 
records, including the DD Form 214, contain no information 
that would indicate that the veteran was wounded during 
service.

Further on the issue of alleged combat injury, prior claims 
history associated with various physical disabilities 
contradicts the veteran's vague allegations as to combat 
injuries made in connection with the PTSD claim.  The only 
disability for which service connection is in effect is left 
elbow chip fracture residuals, which the record does not show 
was incurred while engaging in combat activity.  (The service 
medical records, which include a line-of-duty and misconduct 
investigation report, provides that it was incurred in 1951 
during an altercation with other service members while 
stationed at Fort Lee.) 

Recent VA outpatient treatment and compensation and pension 
(C&P) examination records document the veteran's report of 
shrapnel wound injury in combat.  For example, the veteran 
reported during a November 2002 C&P "joints" examination 
that, in 1952, his convoy came under enemy attack and he 
sustained shrapnel wound to his left elbow.  Again, claims 
history indicates chip fracture to the left elbow, which also 
is noted in the 2002 C&P report, but not elbow injury 
sustained in enemy fire.  Also, April 2002 VA PTSD therapy 
group records document the veteran's report that, in 1952, 
his convoy was attacked and that he sustained shrapnel injury 
to his neck, left arm, and leg (presumably, the same 
purported incident).  As explained earlier, no combat-related 
wound is documented in the service medical records.  In fact, 
a significant number of the service medical records concern 
the 1951 elbow fracture injury and subsequent follow-up care; 
no other major medical problems or combat wounds are 
documented in the service medical records, including the 
March 1954 separation medical examination report.

All of the above statements as to combat-related injury, and 
as well, prior unsubstantiated allegations of award of the 
Purple Heart Medal, tend to undermine the credibility of the 
veteran's stressor statements.

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, is insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the veteran served in or near a 
"combat zone" does not necessarily mean that he himself 
engaged in combat against the enemy.  Id.  Moreover, a 
general statement in service personnel records that he 
participated in a particular operation or campaign would not, 
alone, establish that he had combat service because the terms 
"operation" and "campaign" encompass combat and non-combat 
activities.  Id.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
citations or other official records.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Id.  The veteran's assertions of combat service are 
not ignored, but are evaluated along with other evidence.  
Id.  However, again, mere assertion of combat service, alone, 
is insufficient to establish this fact.  VAOPGCPREC 12-99; 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service).  

Thus, the Board is open to the possibility that, even if the 
veteran's personal engagement in combat against the enemy is 
not sufficiently established, he could have been in or near a 
combat zone so as to have experienced trauma that could be a 
sound basis for a PTSD claim, and reviews the entire record 
to determine whether such a basis exists.  In this 
connection, it is noted that the veteran's "most significant 
duty assignment" is noted as "19th QM Subs Supply Co."  The 
veteran served one year, two months, and 21 days of foreign 
service (the DD Form 214 does not specify whether the entire 
foreign service period was in Korea, but the veteran has not 
alleged any stressor than that associated with service in 
Korea).  His military occupational specialty was "light 
vehicle driver."  DD Form 214.  This information is 
consistent with the contention as to duty as deliverer of 
supplies to U.S. troops in Korea.  If the veteran had seen 
firsthand the horrors of war while performing such duties 
(for instance, witnessed soldier casualties or injury) - 
incidents that certainly could be traumatic - and such 
incident(s) is/are adequately verified, then the prerequisite 
stressor would be deemed substantiated.   

The Board has carefully reviewed the record; it twice 
remanded the claim to ensure that the veteran is afforded the 
claim development assistance due him on the key issue of 
corroborated stressor consistent with governing law.  The 
record does not corroborate that he had "combat against the 
enemy."  In his stressor statements, the veteran vaguely 
refers to direct enemy attack while performing his job as a 
supplies-truck driver.  The VA PTSD therapy group records 
dated in and after 1999 memorialize his reports of "body 
retrieval" after firefights; that he was part of military 
police/security personnel (which is not evidenced elsewhere 
in the claims file); his personal knowledge of mortar attacks 
that killed civilian women and children and of a mortally 
wounded soldier who committed suicide; witnessing wounded 
soldiers walking long distances in extremely cold weather; 
death of a friend in Korea; and gruesome killing of a 
sergeant.  These records do not document specific details as 
to pertinent dates, places, names, or other details.  
Generalized descriptions of stress do not lend themselves to 
meaningful verification efforts.  

Elsewhere in the record, however, the veteran did report 
incidents that could be the subject of verification.  He said 
that he "held Jackson [presumably another solider in his 
unit] as he died."  See statement received in March 2001.  
At the Board hearing, he named several soldiers in his unit 
who were injured during a 45-minute mortar attack in early 
(February or March) 1952, traveling through a mountain pass, 
at or near the Iron Triangle south of the Chosin Reservoir, 
before the 2nd Marine Division arrived to fend off the 
attack.  He also reported he participated in a prisoner 
exchange in 1953 at Freedom Bridge.  This information was 
used in a corroboration attempt.  In June 2005, the National 
Personnel Records Center (NPRC) determined that, its research 
of February -April 1952 records associated with the 19th 
Quartermaster Subsistence Supply Co. revealed no notations as 
to any mortar attack.  The USASCURR wrote that, based on its 
review of the available records associated with the veteran's 
unit (covering February-May 1952 and January to September 
1953), no injuries or deaths of individuals identified by the 
veteran during the RO hearing are documented.  Nor is the 
prisoner exchange incident.  Most importantly, no enemy 
attack is documented to have occurred based on a review of 
records for the time periods noted above.  The USASCURR also 
wrote that no injury to the veteran is documented in its 
records.  
                   
The above factors, when considered along with other 
considerations - i.e., lack of combat-specific awards and the 
absence of any notation in service records as to assignment 
to combat duty or of injury sustained in combat, etc. - are 
highly probative and weigh against the claim.   

Again, for the purposes of a PTSD service connection claim, 
unless the veteran is shown to have served in combat through 
official service records or combat citations, not shown here, 
the veteran bears the burden of advancing a stressor that can 
be verified to some extent, even though not as to every 
single detail.  See 38 C.F.R. § 3.159(c)(2)(i) (2005); see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(corroboration of every detail of a stressor, such as a 
veteran's direct, personal involvement in the stressful 
incident, may not be necessary in some circumstances).  The 
veteran himself said in many of his stressor statements that 
his memory fails him and he cannot remember details about 
relevant incidents in Korea.  Nonetheless, it seems that 
Pentecost makes corroboration of a claimed stressor possible 
if one relevant incident or event is adequately verified, 
even where, as here, there are many vague, generalized, and 
apparently inconsistent statements as to experiences 
repeatedly asserted as key stressor events (for example, at 
times, the veteran seems to have reported a mortar attack in 
1951; elsewhere, including the RO hearing and during VA PTSD 
therapy groups, he said he experienced a mortar attack in 
1952).  The key events repeatedly cited by the veteran here 
are the 1952 mortar attack (the Board is inclined to place 
more emphasis on his report as to such incident in 1952 as 
opposed to 1951, as the former year is cited many times, 
including on direct questioning during the RO hearing) and 
the 1953 prisoner exchange incident.  The statements as to 
these two events present information most conducive to 
corroboration.  Neither has been adequately corroborated, as 
explained above.  Moreover, the veteran said, with respect to 
a February 1951 attack that he did sustain shrapnel injury.  
See April 2001 stressor statement.  However, given that the 
record is wholly devoid of any medical evidence of shrapnel 
injury, the proffered stressor statement as to the 1951 
attack carries little or no probative value.  In other words, 
whether two separate mortar attacks occurred in 1951 and 
1952, or one mortar attack occurred but the veteran is unsure 
of which year, no mortar attack is satisfactorily 
corroborated in the Board's view.

While the Board recognizes that the law does not strictly 
require that the veteran physically and personally engaged in 
direct combat for stressor verification purposes in every 
instance (see Pentecost and Cohen); rather, presence in or 
near a combat zone and trauma experienced there, or other 
type of traumatic event, could, on a case-by-case basis, 
support service connection for PTSD, provided however, there 
is sufficient corroboration that such incidents were in fact 
experienced by the veteran.  To do so, however, the veteran 
himself must carry the burden of advancing information about 
such incidents to enable VA to corroborate them.  38 C.F.R. 
§ 3.159(c)(2)(i) (2005).  He arguably has carried this burden 
as to the mortar attack(s) and 1953 prisoner exchange, 
although not as to other stressor statements; VA has made 
reasonable efforts consistent with governing law to assist 
him in stressor corroboration.  The record, however, does not 
support a conclusion that he personally engaged in combat; 
and he has not advanced a non-combat stressor.

While the key issue in this claim is stressor corroboration 
and most of this decision has focused thereon, recent medical 
findings do suggest that the veteran's psychiatric problems 
may be attributable to nonservice-related factors, which 
further weighs against the claim.  See April 2005 C&P report, 
which indicates that PTSD and dysthymia may have had their 
onset during childhood when the veteran witnessed his 
father's accidental killing of his mother, apparently a 
defining event in the veteran's life.  His father was 
subsequently incarcerated and his brother committed suicide.  
While other factors, like the death of the veteran's first 
wife in 1979, financial difficulty, and history of seizure 
disorder resulting in neuronal cell loss in the central 
nervous system, have contributed to present psychiatric 
impairment, it was determined that pre-service events most 
likely are the cause of psychiatric symptoms; the examiner 
stated that no direct link can be established between current 
symptoms and service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).   

Veterans Claims Assistance Act.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), was 
enacted.  VCAA imposed on VA certain notice and assistance 
duties.  Final regulations implementing VCAA were published 
on August 29, 2001, and they apply to most claims for 
benefits received on or after November 9, 2000, or not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, the RO wrote the veteran in 
November 2000, following the Board's first remand order, to 
inform him of the importance of stressor verification, and 
asked him to supply more detailed information.  A May 2001 
letter informed him of the basic elements of a PTSD service 
connection claim, and that VA would assist him in claim 
substantiation if he identified the sources of pertinent 
evidence, which could include lay stressor evidence and 
medical opinions.  It also advised him that, notwithstanding 
VA's duty to assist, he ultimately had the responsibility for 
claim substantiation.  Further, through the rating decision, 
Statement of the Case (SOC), and Supplemental SOCs (SSOCs), 
the veteran had notice of the various regulations applicable 
to the claim, and why the claim remained denied.  These items 
emphasized the importance of stressor corroboration; the SSOC 
dated in January 2003 placed the veteran on notice as to the 
importance of stressor corroboration in his case.  As for the 
fourth element, the January 2003 SSOC included the text of 
38 C.F.R. § 3.159, from which this element is taken.  

Full VCAA notice was accomplished well after the issuance of 
the June 1999 rating decision giving rise to this appeal.  
The Board finds no prejudicial error resulted as a result of 
this timing defect.  The Pelegrini Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the agency of original jurisdiction 
(AOJ) decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

VCAA was enacted after perfection of the appeal in July 1999.  
The Pelegrini Court said, at p. 120, that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  This was 
clearly provided, and the Board finds no defect as to the 
timing or the substantive content of the notice.  

Again, throughout the appeal period, the veteran was notified 
of what the basic legal elements of his claim are and why the 
claim was denied.  It would be entirely unreasonable to 
conclude he did not have adequate notice as to the key 
missing evidence (stressor corroboration) given the rating 
action, SOC, SSOC, two Board remand orders emphasizing the 
need for further corroboration efforts, and the RO's 
correspondence asking for stressor details.  Nonetheless, 
even after he was notified of a 60-day opportunity to further 
comment on the claim through the issuance of a September 2005 
SSOC reflecting the RO's most recent unfavorable decision, 
well after full VCAA notice was given, he did not claim that 
VA failed to comply with VCAA, or that he has any evidence 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the service verification record, service medical 
records, VA medical treatment records, C&P examination 
results, lay evidence in the form of the veteran's and 
others' lay statements, in writing and in the form of oral 
testimony.  The Board's remand directives requiring RO action 
in stressor corroboration were completed.  Again, the veteran 
did not report the existence of additional missing, pertinent 
records despite appropriate notice during the appeal period 
that he may do so.  To the extent that he did provide 
verifiable information, such information was provided to 
appropriate official sources to assist in verification 
consistent with governing law, and the effort did not yield 
favorable results.  Therefore, the Board concludes that VA 
has met its duty-to-assist obligations.   

On a related matter, the Board acknowledges the veteran's 
submittal of an undated, handwritten "buddy" statement.  
This statement was appended to a written waiver of the 60-day 
period to comment on the September 2005 SSOC, and was 
received by VA in early November 2005.  While this statement 
itself is non-duplicative of prior evidence, and thus, was 
not encompassed in the last (September 2005) SSOC, the Board 
finds no basis to defer adjudication of this appeal.  This is 
so because the substance of the statement itself adds no new 
information or details about a stressor that could be the 
subject of further corroboration.  It basically repeats 
generalized allegations about enduring harsh weather in Korea 
and being frequently shot at during "a bloody war."  The 
general description of combat conditions given by someone 
other than the veteran, but with no new details subject to 
verification search, is entirely cumulative and redundant of 
the evidence already of record and provides no basis for 
allowing the claim or requesting additional research to 
obtain evidence to corroborate a claimed stressor.


ORDER

Service connection for PTSD is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


